ORDER OF SUSPENSION
Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by Robert E. Blase, and,
Whereas, Following a full hearing as to such complaint, the State Board of Law Examiners found that Robert E. Blase, Wichita, Kansas, was guilty of violating his common-law duty to his client, and Canon Nos. 11, 15, 22, 29 and 32 of the Canons of Professional Ethics (198 Kan. xvii), see DR 1-102 (A) (3), (4) and (5) of the Code of Professional Responsibility (205 lxxvii), and,
Whereas, The State Board of Law Examiners has made a written recommendation to this court that said Robert E. Blase be disciplined by “Six (6) Months Suspension of the practice of law” as provided by Rule No. 205 (m), (3), (205 Kan. lxii), and,
Whereas, The said Robert E. Blase, pursuant to subdivision (n) of Rule No. 205, above, has, in writing, elected to accept such recommended discipline and to pay the costs of the proceeding, and,
Whereas, Upon consideration of the record and being fully advised in the premises, the court accepts the recommendation of the State Board of Law Examiners.
It is, therefore, by the court Considered, Ordered and Adjudged that the said Robert E. Blase be, and he is hereby disciplined by this court by six months suspension of the practice of law from July 16, 1971, and that he pay the costs of the proceeding. It is further Ordered that this Order of Suspension be published in the official Kansas Reports.
By order of the court, dated this 16th day of July, 1971.